This is an appeal from the judgment of the Court of Tax Review denying certain items of protest filed in that court against certain alleged excessive and illegal appropriations and tax levies made by the excise board of Carter county, Okla., for the fiscal year 1933-34. The appeal comes here purely on questions of law.
This appeal is a companion case to A., T.  S. F. Ry. Co. v. Excise Board of Washington County, 168 Okla. 619,35 P.2d 274, wherein it is said:
"Under the provisions of section 9, art. 10, of the Constitution, as amended by adoption by vote of the people on August 15, 1933, *Page 617 
the limitations as to tax levies by municipal subdivisions of the state provided in chapter 122, S. L. 1933 (House Bill No. 387), were abrogated and authority was vested in the excise board of the several counties to apportion between county, city, town, and school district the maximum of 15 mills on the dollar until such time as the regular apportionment is otherwise provided for by the Legislature."
The same questions of law are involved herein and have been decided by the above case. The law as set forth in the opinion in the above case will be adopted as the law controlling herein, and the syllabus of said case is adopted as the syllabus on this appeal.
The judgment of the Court of Tax Review is affirmed.
CULLISON, V. C. J., and McNEILL, OSBORN, BUSBY, and WELCH, JJ., concur.